DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1-9, 11-18 and 21, a combination of limitations that “a cradle having a beam and brackets projecting at opposite ends of the beam, the brackets defining bearing surfaces against the shoulder in order to hang the beam across the opening when the cradle is in position in the opening, the beam having a support section extending lower that the bearing surfaces;…the antenna arrangement comprises a radome having a bottom, and an antenna extending at the bottom of the radome, the radome having a convex upper surface, and the lens having a concave lower surface complementary to the convex upper surface of the radome, the convex upper surface and the lower surface defining a substantially constant gap when the cradle and the cover are in position in the opening of the underground structure.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 22, a combination of limitations that “positioning a cradle in the opening, the cradle having a beam and brackets projecting at opposite ends of the beam, the brackets defining bearing surfaces against the shoulder in order to hang the beam across the opening, the beam having a support section extending lower than the bearing surfaces, at least one antenna arrangement being mounted on the support section of the beam;…establishing a wireless telecommunication by the radio transceiver with the equipment via the antenna arrangement and the lens, wherein the antenna arrangement comprises a radome having a bottom, and an antenna extending at the bottom of the radome, the radome having a convex upper surface, and the lens having a concave lower surface complementary to the convex upper surface of the radome, the convex upper surface and the concave lower surface defining a substantially constant gap when the cradle and the cover are in position in the opening of the underground structure.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI


/ANDREA LINDGREN BALTZELL/    Primary Examiner, Art Unit 2845